DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive.
 
Applicant Asserts: First, the wording of the claim features used by the FOA does not match the currently pending claim language as of Applicant’s response dated January 26, 2021. For example, on page 7, lines 4 to 7, the FOA states that the claim feature is “controlling usage of the mobile network by the requesting terminal device in dependence on whether the requesting terminal device is verified as said authorised terminal device.” But this statement of the claim language fails to include the language “by the network operator” in “controlling, by the network operator, usage of the mobile network by the requesting terminal device in dependence on whether the requesting terminal device is verified as said authorised terminal device.”

This is a clear legal error. For example, MPEP §2143.03, entitled “All Claim Limitations Must Be Considered,” states ‘“All words in a claim must be considered in judging the patentability of that claim against the prior art.’ In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).”

Examiner Response:  First, the Examiner thanks applicant representative with the office to advance prosecution of this application.  Respectfully, the Examiner while recognizing the omission of the “by the operator” in the aforementioned limitation, does not agree that the rejection is not in compliance with MPEP §2143.03 because all of the claim limitations of claim 1 were indeed considered.  The “controlling” limitation of claim 1 is preceded by the “network operator” receiving an identifier, the “network operator” retrieving verification information, and the “network operator” verifying the verification information. The “controlling” limitation of claim 1 is linked to the network operator by way of the verification step which is positively cited as a function of the network operator.  Further the “wherein said controlling” limitation refers back to the network operator consistent with the prior limitations.  Therefore, the Examiner concludes that in accordance with MPEP 2143.03 all of the claim limitations in the claim were considered.

Applicant Asserts: Second, the FOA uses an unreasonable and inconsistent mapping of what element in Du allegedly corresponds to the claimed “network operator.” Page 6, lines 4-5 of the FOA states that “the claimed ‘network operator’ is taught by Du as ‘access terminal 204’” [emphasis added] when rejecting the “receiving, at a network operator from a requesting terminal device, a handset identifier of the requesting terminal device seeking to use a mobile network” claim step. A person of ordinary skill in the art (POSITA) would not have interpreted an access terminal as a network operator. This unreasonable mapping is a further clear legal error.
Examiner Response:  Respectfully, the Examiner is compelled to interpret the claims under the doctrine of Broad and Reasonable Interpretation in light of the specification.  Applicant states that A person of ordinary skill in the art (POSITA) would not have interpreted an access terminal as a network operator. This unreasonable mapping is a further clear legal error.  However, applicant’s instant specification clearly discloses:



[0030] FIG. 1 shows an example of mobile terminals 2 communicating within one of a number of mobile networks 4. Each mobile network 4 may be managed by a network operator 6 who may control access to the network 4 by certain mobile devices 2. While each network operator 6 is logically shown as a single device in FIG. 1 it will be appreciated that the functionality performed by the network operator 6 could be distributed between two or more distinct servers or other processing devices.
Here, instant network operator 1 is illustrated as a single device permitting access to network 4 similar to the prior art Du single network operator device.  Therefore, interpreting the network operator as a device is in line with the instant disclosure and illustrated in Figure 1. 
Applicant Asserts:  In addition, at page 6, lines 10-17, the FOA rejects the step of “retrieving, by the network operator from the requesting terminal device, verification information for verifying an identity of an authorised terminal device associated with the handset identifier,” by pointing to Du [0053] which describes the “validation server 202” and not the “access terminal 204” as receiving the “signed report message,” where the FOA maps Du’s “signed report message” to the claimed “verification information.” This mapping of the network operator to Du’s validation server 202 is inconsistent with the earlier mapping by the FOA of the network operator to Du’s access terminal 204.

For the “verifying, by the network operator, based on the verification information, whether the requesting terminal device is said authorised terminal device” claim feature, the page 6, line 22-page 7, line 3 of the FOA points to Du [0056] which states that it is the “EIR 206 [that] checks the database 208,” with the FOA at page 7, line 3 equating checking the database to the claimed verifying. But claim language clearly states that the verifying is “by the network operator,” which the FOA already mapped to “access terminal 204.” Mapping the 

Examiner Response:  The Examiner thanks applicant representative for the carefully expressed points and understands the above assert inconsistent claim mapping.  The Examiner in rejecting the claims found DU’s Access Terminal 204 orchestrating the limitations of claim 1 whereby as the administrator and all other devices acting on behalf or acting in response to commands from the access device 204.  For ease of convenience, Figure 4A of Du is reproduced here:

    PNG
    media_image1.png
    543
    705
    media_image1.png
    Greyscale

Here, Access Terminal 204 is performing the claim1 limitations using downstream services of validation server 202 and the ID store EIR 206.  The Examiner in citing validation server 202 and EIR 205 was citing these devices as being under the command of Access Terminal 204 as the flow indicates in Figure 4A.  No inconsistent mapping was intended rather to indicate which of the devices performed the function as part of the access control device.
Applicant Asserts: Regarding the claim feature “wherein the verification information comprises cryptographic identity information representing a cryptographic identity of the authorised terminal device associated with the handset identifier;” page 6, lines 18-21 of the 

Examiner Response:  Respectfully, the Examiner disagrees with applicant representative assertions that the FOA mapped the IMEI or MEID as cryptographic identify information.  The Examiner stated that the claimed ‘verification information’ was taught by Du as ‘signed report message’.  Du explains that a provisioning key is associated with the identifiers of the handset.  A signed report message is cryptographically present due to the ‘signing’ which could public key or shared key of the OEM.  It is at least for the above reasons that the Examiner respectfully maintains the rejections of Claims 1, 3 - 5, 7 -11, 13 - 14, and 16 - 19 under 35 U.S.C. 103 as being unpatentable over Du, in view of L'Heureux, and Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Du and L’Heureux in view of Jacquin.

/WILLIAM B JONES/Examiner, Art Unit 2491
6/19/2021                                                                                                                                                                                                        


/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491